Exhibit 10.4
 
 
EXECUTION COPY
 
 
AMENDMENT NO. 1 TO
PURCHASE AND SALE AGREEMENT
 
THIS AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT (“Amendment”) is made as of
the 20th day of December, 2007, between The Lexington Master Limited
Partnership, a Delaware limited partnership (“LMLP”), and Net Lease Strategic
Assets Fund L.P., a Delaware limited partnership (the “Partnership”).
 
RECITALS
 
A.            LMLP and the Partnership have previously entered into a certain
Purchase and Sale Agreement, dated as of August 10, 2007 (the “Agreement”),
having as the subject matter the sale of property or properties and direct or
indirect interests in owners of property or properties as set forth on Schedule
1 of the Agreement.
 
B.            Except as expressly provided herein, all capitalized terms shall
have the same meanings as set forth in the Agreement.
 
B.            LMLP and the Partnership desire to modify and amend the Agreement
pursuant to Section 6.3 of the Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in the Agreement and this Amendment and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.1  Section 1. From and after January 1, 2008, the definition of “Tenant
Estoppels” set forth in Section 1 of the Agreement is hereby deleted in its
entirety and replaced with the following:
 
“Tenant Estoppels”  means estoppel certificates dated within 30 days of a
Closing with respect to the Property to which it relates from tenants of a
Property or Properties, substantially in the form of Exhibit B attached hereto
or in such other form as may be attached to the applicable Lease.
 
1.2 Section 2.  Section 2 of the Agreement is hereby amended by adding Section
2.17 as follows:
 
2.17  With respect to the Tenant Estoppels identified on Schedule 2.17 attached
hereto that were executed before the date hereof (the “Existing Tenant
Estoppels”): (i) all payments of rent required to be paid by the Tenant under
each Lease as of December 1, 2007 has been paid, (ii) as of December 14, 2007,
the information contained in each of the Existing Tenant Estoppels is true,
correct and complete in all material respects and (iii) to LMLP’s knowledge, at
the date hereof the information contained in each of the Existing Tenant
Estoppels is true, correct and complete in all material
respects.  Notwithstanding anything herein or in the Partnership Agreement to
the contrary, this Section 2.17 shall become null and void with respect to a
Lease and a Tenant Estoppel when a Tenant Estoppel dated after the date hereof
covering the applicable items in (i), (ii) and (iii) of the
 
 

--------------------------------------------------------------------------------


 
immediately preceding sentence is delivered by LMLP to the Partnership and
Inland; provided, however, that this Section 2.17 will only become null and void
with respect to a Lease if each such Tenant Estoppel dated after the date hereof
is in the same form and substance and containing substantially the same
information (or contains changes having no more than a de minimis effect) as its
corresponding Existing Tenant Estoppel except to the extent that any such
changes have been disclosed to Inland and the Partnership in writing prior to
the date hereof.


1.3 Schedule 1.  Schedule 1 is hereby amended by deleting it in its entirety and
replacing it with Schedule 1 hereto.
 
1.4 Schedule 2.  Schedule 2 is hereby amended by deleting it in its entirety and
replacing it with Schedule 2 hereto.
 
1.5 Schedule 2.5.  Schedule 2.5 is hereby amended by deleting it in its entirety
and replacing it with Schedule 2.5 hereto.
 
1.6 Schedule 2.8.  Schedule 2.8 is hereby amended by deleting it in its entirety
and replacing it with Schedule 2.8 hereto.
 
1.7 Schedule 4.2.  Schedule 4.2 is hereby amended by deleting it in its entirety
and replacing it with Schedule 4.2 hereto.
 
1.8 No Further Amendment.  Except as expressly provided for in this Amendment,
the Agreement is in full force and effect and in accordance with its terms and
is not further amended.
 
1.9 Counterparts.  This Amendment may be executed in multiple counterparts and
by facsimile signatures, each of which shall be deemed to be an original, but
all of which together, when fully executed shall constitute the same Amendment.
 
 
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their behalf as of the date first above written.
 
THE LEXINGTON MASTER LIMITED
PARTNERSHIP, a Delaware limited Partnership


By: Lex GP-1 Trust, a Delaware statutory trust, its
general partner


By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice President                                                
 


NET LEASE STRATEGIC ASSETS FUND L.P., a
Delaware limited partnership


By:          LMLP GP, a Delaware limited
partnership, its general partner
 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice President                                                



                                      






The undersigned LMLP Sale Affiliates, severally and solely with respect to the
Sold Asset or Sold Assets set forth opposite their respective name on Schedule 1
hereto, agree to sell such Sold Asset or Sold Asset subject to and in accordance
with the terms and conditions of the Agreement and this Amendment:


LSAC Operating Partnership L.P.


By: LSAC General Partner LLC




By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice President                                                
                                                       

--------------------------------------------------------------------------------




Lexington Contributions, Inc.




By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                    


Lexington TIC OK Holdings L.P.


By: Lexington TIC OK LLC, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                                       


Texan Christensen Limited Partnership


By: Lexington BHI Trust, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                          


Texan Training Limited Partnership


By: Lexington BHI Trust, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                                       


Texan Petrolite Limited Partnership


By: Lexington BHI Trust, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                 
 
 
                                     

--------------------------------------------------------------------------------




Triple Net Investment Company LLC


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                           




Net 3 Acquisition L.P.


By: Lex GP-1 Trust, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                               


Lepercq Corporate Income Fund L.P.


By: Lex GP-1 Trust, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                             




Lexington Elizabethtown 750 Corp.


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                          




Lexington Elizabethtown 730 Corp.


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                







--------------------------------------------------------------------------------


 
Lexington Dry Ridge Corp.


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                      


Lexington Hopkinsville Corp.


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                           




Lexington Owensboro Corp.


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                                


Lexington Acquiport Company II, LLC


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                        




Union Hills Associates


By: Union Hills Associates II, its managing general partner


By: Lexington Realty Trust, its managing general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                                 







--------------------------------------------------------------------------------


 
Lexington Foxboro I LLC


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                             


Westport View Corporate Center L.P.


By: Lexington Westport LLC, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                       


Lexington Realty Trust


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                               




Lexington Realty Advisors, Inc.


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                              


LXP I, L.P.


By: LXP I Trust, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                          







--------------------------------------------------------------------------------


 
North Tampa Associates


By: Lexington Realty Trust, its managing general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                      


Lexington Texas Holdings L.P.


By; Lexington Texas Holdings Manager LLC, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                 


Lepercq Corporate Income Fund II L.P.


By: Lex GP-1 Trust, its general partner


 
By:     /s/ Brendan P.
Mullinix                                                   
Name: Brendan P. Mullinix                                                       
Title:  Executive Vice
President                                                                                                   


 
 

--------------------------------------------------------------------------------



 


SCHEDULE 1
 






Property
             
Type
Primary Tenant

Address

Net
Prorations
and
Adjustments
(See
Attached)

Purchase
Price

Loans

Sold Assets

Owner

GP/Manager Entity

LMLP Sale Affiliate

Fee interest

American Golf
Corporation

11411 N. Kelly Avenue, Oklahoma City, Oklahoma

   
--

100% membership interest in LSAC Oklahoma City Manager LLC and 100 limited
partnership interest in LSAC Oklahoma L.P.

LSAC Oklahoma City L.P.

LSAC Oklahoma Manager LLC

LSAC Operating Partnership L.P.

Leasehold
interest

ASML
Lithography
Holding NV

8555 South River Parkway, Tempe, Arizona

   
$13,415,219.10

100% membership interest in Lexington Tempe Manager LLC and 100% limited
partnership interest in Lexington Tempe L.P.

Lexington Tempe L.P.

Lexington Tempe Manager LLC

Lexington Contributions, Inc.

40% tenancy-
in-common
interest

AT&T Wireless
Services, Inc.

3201 Quail Springs Parkway, Oklahoma City, Oklahoma

   
$14,748,872.00

100% membership interest in Lexington Oklahoma City Manager LLC

Lexington Oklahoma City L.P.

Lexington Oklahoma City Manager LLC

Lexington TIC OK Holdings L.P.




 

--------------------------------------------------------------------------------


 
 

 

   
 

and 100% limited partnership interest in Lexington Oklahoma City L.P.

 

 

 

Fee interest

Baker Hughes,
Inc.

9110 Grogans Mill Road, Houston, Texas

   
$23,650,170.60

100% membership interest in NLSAF BHI GP LLC (after conversion of Lexington BHI
Trust) and 99.5% limited partnership interest in Texan Christensen Limited
Partnership

Texan Christensen Limited Partnership

LLC (after conversion of Lexington BHI Trust)

Lexington Realty Trust

Fee interest

Baker Hughes,
Inc.

2529 West Thorne Drive, Houston, Texas

   
$7,217,561.16

100% membership interest in NLSAF BHI GP LLC (after conversion of Lexington BHI
Trust) and 99.5% limited partnership interest in Texan Training Limited
Partnership

Texan Training Limited Partnership

LLC (after conversion of Lexington BHI Trust)

Lexington Realty Trust

Fee interest

Baker Hughes,
Inc.

12645 West Airport Road, Sugarland, Texas

   
$16,371,694.47

100% membership interest in NLSAF BHI GP LLC (after conversion of

Texan Petrolite Limited Partnership

LLC (after conversion of Lexington BHI Trust)

Lexington Realty Trust





--------------------------------------------------------------------------------


 
 
 

 

 

   
 

Lexington BHI Trust) and 99.5% limited partnership interest in Texan Petrolite
Limited Partnership

 

 

 

Fee interest

Bay Valley
Foods, LLC

2935 Van Vactor Way, Plymouth, Indiana

   
$6,609,133.18

100% membership interest in LSAC Plymouth Manager LLC and 100% limited
partnership interest in LSAC Plymouth L.P.

LSAC Plymouth L.P.

LSAC Plymouth Manager LLC

LSAC Operating Partnership L.P.

Fee interest

CAE Simuflite,
Inc. (CAE Inc.)

29 South Jefferson Road, Hanover, New Jersey

   
$16,719,188.84

100% membership interest in LSAC Morris County Manager LLC and 100% limited
partnership interest in LSAC Morris County L.P.

LSAC Morris County L.P.

LSAC Morris County L.P.

LSAC Operating Partnership L.P.

Fee interest

Corning, Inc.

736 Addison Road, Erwin, New York

   
$9,357,883.09

100% membership interest in Lexington TNI Erwin Manager LLC and 100% limited
partnership interest in Lexington TNI Erwin L.P.

Lexington TNI Erwin L.P.

Lexington TNI Erwin Manager LLC

Triple Net Investment Company LLC





--------------------------------------------------------------------------------


 
Fee interest

Cox
Communications,
Inc.

1440 East 15th Street, Tucson, Arizona

   
$2,275,658.74

100% membership interest in Net 2 Cox LLC

Net 2 Cox LLC

 
Net 3 Acquisition  L.P.

Fee interest

Dana
Corporation

6938 Elm Valley Drive, Kalamazoo, Michigan

   
$17,340,367.78

100% membership interest in Lexington Kalamazoo Manager LLC and 100% limited
partnership interest in Lexington Kalamazoo L.P.

Lexington Kalamazoo L.P.

Lexington Kalamazoo Manager LLC

Lepercq Corporate Income Fund L.P.

Leasehold interest

Dana
Corporation

730 North Black Branch Road, Elizabethtown, Kentucky

   
$4,694,433.14

100% interest NLSAF Elizabethtown 730 Mezz LLC (after conversion of Lexington
Elizabethtown 730 Corp.)

NLSAF Elizabethtown 730 LLC (after conversion of Lexington Elizabethtown 730
Corp.)

 
Lexington Realty Trust

Leasehold interest

Dana
Corporation

750 North Black Branch Road, Elizabethtown, Kentucky

   
$24,923,414.82

100% interest NLSAF Elizabethtown 750 Mezz LLC (after conversion of Lexington
Elizabethtown 750 Corp.)

NLSAF Elizabethtown 750 LLC (after conversion of Lexington Elizabethtown 750
Corp.)

 
Lexington Realty Trust

Leasehold interest

Dana
Corporation

10000 Business Boulevard, Dry Ridge, Kentucky

   
$11,805,918.47

100% interest NLSAF Dry Ridge Mezz LLC (after conversion of Lexington Dry Ridge

NLSAF Dry Ridge LLC (after conversion of Lexington Dry Ridge Corp.)

 
Lexington Realty Trust





--------------------------------------------------------------------------------


 
 

 

   
 

Corp.)

 

 
 

Fee interest

Dana
Corporation

301 Bill Byran Boulevard, Hopkinsville, Kentucky

   
$14,603,212.19

100% interest NLSAF Hopkinsville Mezz LLC (after conversion of Lexington
Hopkinsville Corp.)

NLSAF Hopkinsville LLC (after conversion of Lexington Hopkinsville Corp.)

 
Lexington Realty Trust

Leasehold
interest

Dana
Corporation

4010 Airpark Drive, Owensboro, Kentucky

   
$10,558,679.56

100% interest NLSAF Owensboro Mezz LLC (after conversion of Lexington Owensboro
Corp.)

NLSAF Owensboro LLC (after conversion of Lexington Owensboro Corp.)

 
Lexington Realty Trust

Fee interest

Georgia Power
Company

2500 Patrick Henry Parkway, McDonough, Georgia

   
$12,675,000.00

100% membership interest in Acquiport McDonough Manager LLC and 99.5% limited
partnership interest in Acquiport McDonough L.P.

Acquiport McDonough L.P.

Acquiport McDonough Manager LLC

Lexington Acquiport Company II, LLC

Fee interest
(excluding
the Released
Parcel)

Honeywell, Inc.

19019 N. 59th Avenue, Glendale, Arizona

   
$14,149,680.39

100% interest in Lexington Manager Glendale LLC

Lexington Glendale LLC

Lexington Glendale Manager LLC

Union Hills Associates

Fee interest

(i)Structure, LLC (Infocrossing,
Inc.)

11707 Miracle Hills Drive, Omaha, Nebraska

   
$8,850,197.37

100% membership interest in LSAC Omaha Manager 

LSAC Omaha L.P.

LSAC Omaha Manager LLC

LSAC Operating Partnership L.P.





--------------------------------------------------------------------------------


 
 

 

 

   
 

LLC and 100% limited partnership interest in LSAC Omaha L.P.

 

 

 

Leasehold
interest

(i)Structure, LLC (Infocrossing,
Inc.)

2005 East Technology Circle, Tempe, Arizona

   
$8,358,519.58

100% membership interest in LSAC Tempe Manager LLC and 100% limited partnership
interest in LSAC Tempe L.P.

LSAC Tempe L.P.

LSAC Tempe Manager LLC

LSAC Operating Partnership L.P.

Fee interest

Ivensys Systems,
Inc. (Siebe, Inc.)

70 Mechanic Street, Foxboro, Massachusetts

   
$14,090,991.79

100% membership interest in Lexington Foxboro I LLC

Lexington Foxboro I LLC

 
Lepercq Corporate Income Fund L.P.

Fee interest

Kelsey-Seybold
Clinic (St. Lukes
Episcopal Health
System)

11555 University Boulevard, Houston, Texas

   
$9,788,652.45

100% membership interest in Lexington Sugarland Manager LLC and 100% limited
partnership interest in Lexington Sugarland L.P.

Lexington Sugarland L.P.

Lexington Sugarland Manager LLC

Westport View Corporate Center L.P.

Fee interest
(currently
under contract)

Litton Loan
Servicing L.P.
(Credit-Based
Asset Servicing
and
Securitization
LLC)

3500 North Loop Court, McDonough, Georgia

   
--

100% membership interest in NLSAF McDonough Manager LLC and 100% limited
partnership
NLSAF McDonough L.P.

NLSAF McDonough Manager LLC

Lexington Realty Trust





--------------------------------------------------------------------------------


 
 
 

   
 

interest in NLSAF McDonough L.P.

 

 


Fee interest

Montgomery
County
Management,
LLC

17191 St. Lukes Way, Woodlands, Texas

   
$7,500,000.00

100% membership interest in LSAC Woodlands Manager LLC and 99.5% limited
partnership interest in LSAC Woodlands L.P.

LSAC Woodlands L.P.

LSAC Woodlands L.P.

LSAC Operating Partnership L.P.

Fee interest

Nextel of Texas

1600 Eberhardt Road, Temple, Texas

   
$8,799,283.19

100% membership interest in Lexington Temple Manager  Trust and 99% limited
partnership interest in Lexington Temple L.P.

Lexington Temple L.P.

Lexington Temple Manager Trust (which will be converted to Lexington Temple
Manager, LLC thereafter)

Lexington Realty Trust

Fee interest

Nextel West
Corporation

6455 State Highway 303 N.E., Bremerton, Washington

   
$6,503,818.18

100% membership interest in Lexington Bremerton Manager LLC

Lexington Bremerton LLC

Lexington Bremerton Manager LLC

Lexington Realty Trust

Fee interest

Northrop
Grumman
Systems Corp.

3943 Denny Avenue, Pascagoula, Mississippi

   
--

100% membership interest in LSAC Pascagoula Manager LLC and 100% limited
partnership interest in LSAC

LSAC Pascagoula L.P.

LSAC Pascagoula Manager LLC

LSAC Operating Partnership L.P.





--------------------------------------------------------------------------------


 
 

 

   
 

Pascagoula L.P.

 

 

 

Fee interest

Omnipoint
Holdings, Inc.
(T-Mobile USA,
Inc.)

133 First Park Drive, Oakland, Maine

   
$10,270,681.91

100% membership interest in Acquiport Oakland Manager LLC and 100% limited
partnership interest in Acquiport Oakland L.P.

Acquiport Oakland L.P.

Acquiport Oakland Manager LLC

Lexington Acquiport Company II, LLC

Fee interest

Owens Corning

1901 49th Avenue, Minneapolis, Minnesota

   
--

100% membership interest in Lexington Minneapolis L.L.C.

Lexington Minneapolis L.L.C.

 
Lepercq Corporate Income Fund L.P.

Fee interest

Parkway
Chevrolet, Inc.

25500 SH 249, Tomball, Texas

   
$9,344,673.76

100% membership interest in LSAC Tomball Manager LLC and 100% limited
partnership interest in LSAC Tomball L.P.

LSAC Tomball L.P.

LSAC Tomball Manager LLC

LSAC Operating Partnership L.P.

Fee interest

Seimens Dematic
Postal Automation

1404-1501 Nolan Ryan Parkway, Arlington, Texas

   
$21,010,306.55

100% membership interest in Lexington Arlington Manager LLC and 99.5% limited
partnership interest in Lexington

Lexington Arlington L.P.

Lexington Arlington Manager LLC

Lexington Acquiport Company II, LLC





--------------------------------------------------------------------------------


 
 

 

 

   
 

Arlington L.P.

 

 

 

Fee interest

Silver Spring
Gardens, Inc.
(Huntsinger
Farms, Inc.)

2424 Alpine Road, Eau Claire, Wisconsin

   
--

100% membership interest in LSAC Eau Claire Manager LLC and 100% limited
partnership interest in LSAC Eau Claire L.P.

LSAC Eau Claire L.P.

LSAC Eau Claire Manager LLC

LSAC Operating Partnership L.P.

Fee interest

SKF USA Inc.

324 Industrial Park Road, Franklin, North Carolina

   
$1,508,477.25

Fee interest

Lexington Realty Trust

 
Lexington Realty Trust

Fee interest

Sygma Network,
Inc. (Sysco
Corporation)

3600 Southgate Drive, Danville, Illinois

   
$6,217,205.68

100% membership interest in Lexington Danville LLC

Lexington Danville LLC

 
Lexington Realty Advisors, Inc.

Fee interest

Tenneco
Automotive
Operation
Company
(Tenneco
Automotive Inc.)

904 Industrial Road, Marshall, Michigan

   
--

Fee interest

LXP I, L.P.

 
LXP I, L.P.

Fee interest

Time Customer
Service, Inc.
(Time, Inc.)

10419 North 30th Street, Tampa, Florida

   
$7,978,117.35

Fee interest

North Tampa Associates

 
North Tampa Associates

Fee interest

TRW, Inc. (Experian Information Solutions, Inc.)

601 & 701 Experian Parkway, Allen, Texas

   
$30,582,338.00

100% membership interest in Lexington Allen Manager LLC and 100% limited
partnership interest in Lexington Allen 

Lexington Allen L.P.

Lexington Allen Manager LLC

Lexington Texas Holdings L.P.



 

--------------------------------------------------------------------------------


 
 

 

   
 

L.P.
 

 

 

Fee interest

Voicestream PCS
I (T-Mobile
USA, Inc.)

2999 S.W. 6th Street, Redmond, Oregon

   
$9,654,317.77

100% membership interest in Lexington Redmond Manager LLC

Lexington Redmond LLC

Lexington Redmond Manager LLC

Lepercq Corporate Income Fund II L.P.

Fee interest

Voicestream PCS
II (T-Mobile
USA, Inc.)

9601 Renner Boulevard, Lenexa, Kansas

   
$10,141,927.70

100% membership interest in Acquiport Lenexa Manager LLC

Acquiport Lenexa LLC

Acquiport Lenexa Manager LLC

Lexington Acquiport Company II, LLC



 

--------------------------------------------------------------------------------




SCHEDULE 2
 


Lease, dated as of September 27, 2000, between Texan Christensen Limited
Partnership and Baker Hughes Incorporated, as amended


Lease, dated as of September 27, 2000, between Texan Training Limited
Partnership and Baker Hughes Incorporated, as amended


Lease Agreement, dated June 30, 2005, between Lexington Hopkinsville Corp. and
Dana Corporation, as amended


Lease Agreement, dated June 30, 2005, between Lexington Owensboro Corp. and Dana
Corporation, as amended


Lease Agreement, dated June 30, 2005, between Lexington Dry Ridge Corp. and Dana
Corporation, as amended


Lease Agreement, dated June 30, 2005, between Lexington 750 Elizabethtown Corp.
and Dana Corporation, as amended


Lease Agreement, dated June 30, 2005, between Lexington 730 Elizabethtown Corp.
and Dana Corporation, as amended


Lease Agreement, date d as of March 14, 2003, between LSAC Plymouth L.P. (as
successor to Van Vactor LLC by assignment and Bay Valley Foods, LLC (as
successor by assignment to Dean Specialty Foods Group, LLC by assignment), as
amended and assigned


Honeywell Lease


Lease Agreement, dated November 30, 2005, between LSAC Omaha L.P. and
(i)Structure, LLC, as amended


Lease Agreement, dated December 29, 2005, between LSAC Tempe L.P. and
(i)Structure, LLC, as amended


Nextel Communications Standard Office Lease Agreement, dated January 30, 2001,
between Nextel West Corp. and Lexington Bremerton LLC (as successor to NBS
Bremerton, L.L.C. by assignment), as amended and assigned


Office Lease Agreement, dated as of July 13, 2004, between Lexington Sugarland
L.P. (as successor to TDC KS, L.P. by assignment) and KS Management Services,
LP, as amended and assigned


Lease Agreement, dated as of March 30, 2004, between Acquiport Lenexa LLC (as
successor to HP Kansas City, LLC by assignment) and Voicestream PCS II
Corporation, as amended and assigned
 
 

--------------------------------------------------------------------------------


 
Lease Agreement, dated as of December 27, 2004, between Acquiport Oakland L.P.
(as successor to HP Maine, LLC by assignment) and Omnipoint Holdings, Inc., as
amended and assigned


Lease Agreement, dated as of August 5, 2007, between Lexington Redmond LLC (as
successor to HP Redmond, LLC by assignment) and Voicestream PCS I LLC, as
amended and assigned


Lease Agreement, dated September 28, 1990, between Net 2 Cox (as successor to
Net 2 L.P. by assignment) and CoxCom, Inc. (as successor to Robin Cable Systems
of Tucson by assignment), as amended and assigned


Lease Agreement, dated as of October 26, 2001, between Lexington Kalamazoo L.P.
(as successor to Danacq Kalamazoo LLC by assignment) and Dana Corporation, as
amended and assigned


Nextel Communications Standard Office Lease Agreement, dated as of  , between
Nextel of Texas Inc. and Lexington Temple L.P. (as successor to NBS Temple,
L.L.C. by assignment), as amended and assigned
 
 

--------------------------------------------------------------------------------




 
SCHEDULE 2.5


ORGANIZATIONAL CHART


[omitted from the filing]
 
 

--------------------------------------------------------------------------------






SCHEDULE 2.8
 
RENT ROLL


[omitted from the filing]
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE 2.17
 
TENANT ESTOPPELS


AT&T
Bay Valley Foods
Corning
Huntsinger
Northrop Grumman
Parkway Chevrolet
Montgomery County Mgnt/Sadler
American Golf / Silverhorn
Georgia Power
T-Mobile-Lenexa
Litton Loan / CBASS
T-Mobile-Oakland
Owens Corning-Minneapolis
Nextel-Bremerton
Nextel-Temple
T-Mobile-Redmond
Cox
SKF
ASML
Baker Hughes-Petrolite (Airport)
Baker Hughes-Christensen (Grogans)
Baker Hughes-Training (W.Thorne)
CAE
Dana - Kalamazoo
Dana-730
Dana-750
Dana-Dry Ridge
Dana-Hopkinsville
Dana-Owensboro
Experian
Honeywell
Infocrossing-Omaha
Infocrossing-Tempe
Invensys
Seimens
St. Lukes/Kelsey Seybold
Sygma
Tenneco
Time

 
 

 

--------------------------------------------------------------------------------




SCHEDULE 4.2


PERMITTED EXCEPTIONS


[omitted from the filing]
 
 

--------------------------------------------------------------------------------

 